Citation Nr: 0301102	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-08 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Waiver of overpayment of education benefits in the amount 
of $2373.91.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel








INTRODUCTION

The veteran had active military service from November 1987 
to September 1992. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2001 decision of the Muskogee, 
Oklahoma Regional Office (RO) Committee on Waivers and 
Compromises (Committee), which denied the veteran's 
request for waiver of her debt of $2373.91, after 
considering her request on the basis of equity and good 
conscience. 


FINDINGS OF FACT

1.  There was fault on the part of the veteran in the 
creation of the overpayment of Chapter 30 education 
benefits in the amount of $2373.91; however, such fault is 
mitigated by fault on the part of VA.

2.  Waiver of the debt of $2373.91 would not cause unjust 
enrichment to the veteran.  


CONCLUSION OF LAW

The recovery of the overpayment of Chapter 30 education 
benefits in the amount of $2373.91 would be against equity 
and good conscience and, therefore, recovery is waived. 38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a), 21.4202 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran submitted an enrollment certificate dated 
February 1996 in which she listed enrollment in courses at 
Embry-Riddle Aero University from March 18, 1996, to May 
18, 1996, with tuition of $573 and from May 20, 1996, to 
July 20, 1996, with tuition of $1146.  The center director 
was listed as the certifying official.  

The veteran submitted an enrollment certificated dated 
July 1996 in which she listed enrollment in courses at 
Embry-Riddle Aero University from August 5, 1996, to 
October 5, 1996, with tuition of $624.  The veteran 
herself signed the form as the certifying official, 
identifying herself as the Assistant Center Director.  

The veteran submitted an enrollment certificated dated 
October 1996 in which she listed enrollment in courses at 
Embry-Riddle Aero University from October 14, 1996, to 
December 14, 1996, with tuition of $624.  The veteran and 
R. W. signed the form as the certifying officials.  She 
identified herself as the Assistant Center Director.  R. 
W. identified himself as the Center Director.  

An internal VA e-mail dated August 2000 indicates that 
during a portion of the veteran's enrollment, she was a 
certifying official for the campus.  The e-mail indicates 
that she was added to the list of certifying officials 
effective February 2, 1996, and removed as a certifying 
official effective November 4, 1996, which would appear to 
be a violation of 38 C.F.R. § 21.4202 (c).  

The RO sent the veteran a letter dated September 2000 in 
which it wrote that records indicated the veteran was a 
certifying official at Embry Riddle Aeronautical 
University (the same school where she was enrolled as a 
student) effective February 2, 1996, and removed as a 
certifying official effective November 4, 1996.  It wrote 
that it had removed payment for her enrollment for the 
period March 18, 1996, through November 4, 1996, because 
regulations prohibited payment to a veteran who was also a 
certifying official at the school where he/she was 
enrolled.  

R. W. wrote a letter dated February 2001 in which he wrote 
that he was the veteran's immediate supervisor during the 
time in question when she was the Assistant Center 
Director at Embry-Riddle Aeronautical University.  He 
wrote that she was the VA certifying official for the 
extended campus site.  He wrote that when the veteran 
decided to enroll in the MBA program using Chapter 30, 
they called the VA about the situation and were told that 
the veteran should not certify herself, but should have 
her supervisor sign the certification.  They were not 
referred to statement 12 on the back of VA Form 22-1999 
which applied only to privately owned schools and says, 
"The student certified is not an owner or officer of the 
school nor is he/she an official authorized to sign 
enrollment certificates."  He wrote that he had certified 
all of the veteran's certifications except for one 
occasion on July 30, 1996.  He wrote that he was out of 
the office on family business, and that the veteran was 
the only staff in the office during the final week of 
registration.  

In a June 2001 letter, the RO wrote the veteran asking 
that she submit and return an enclosed Financial Status 
Report.  

The August 2001 Statement of the Case cited to a 
compliance survey memorandum received on August 31, 2000, 
reporting that the veteran was a certifying official at 
Embry-Riddle at the time of her enrollment.  

In the veteran's October 2001 substantive appeal, she 
wrote that she began employment with Embry Riddle 
Aeronautical University in January 1996 as the Assistant 
Center Director.  She wrote that she was the VA 
representative for all students, as well as the VA 
certifying official for the center.  She indicated that 
later that year, she decided to pursue her Masters Degree 
through Embry Riddle.  She was concerned about a possible 
conflict with her being the certifying official and a 
student at the same time and same location so called the 
VA regional office.  She indicated that she was told that 
there would not be a problem as long as she did not sign 
her own VA paperwork.  

At the veteran's hearing before the RO in December 2001, 
she testified that a number of other certifying officials 
at the school she went to had had waivers approved.  


Analysis

The Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) does not 
apply to waiver of indebtedness claims discussed in 
chapter 53 of title 38 of the U.S. Code.  Barger v. 
Principi., 16 Vet.App. 132, 138-139 (2002).  

After reviewing the facts and circumstances of this case, 
there is no indication of fraud, misrepresentation or bad 
faith on the part of the appellant in the creation of the 
overpayment.  This does not mean that the veteran may not 
be found at fault in its creation, but merely indicates 
that the acts which led to its creation do not meet the 
high degree of impropriety as to constitute fraud, 
misrepresentation or bad faith. See 38 C.F.R. § 1.965(b) 
(2002).  

In September 2000, the RO wrote the veteran that it had 
removed her educational payment for the period March 18, 
1996, through November 4, 1996, because VA regulations 
prohibited payment to a veteran who was a certifying 
official at the school where he/she was enrolled.  This 
resulted in a calculated overpayment of $2373.91

To dispose of this matter on appeal, it must be determined 
whether the recovery of the overpayment would be against 
the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991) 
and 38 C.F.R. §§ 1.963(a); 1.965(a) (2002).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a) (2002).  In such 
a determination consideration will be given to elements 
which include the degree of fault of the debtor; a 
balancing of fault between the debtor and VA; whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor, or whether failure to make 
restitution would result in unjust enrichment; whether 
repayment of the debt would defeat the purpose for which 
it was intended; and whether there was a change in 
position to one's detriment, so that reliance on VA 
benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation. 38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.965 (2002). 

Enrollment will not be approved for any veteran or 
eligible person under the provisions of Chapter 34 or 35 
respectively, in any proprietary school of which the  
veteran or eligible person is an official authorized to 
sign certificates of enrollment or monthly certificates of 
attendance, an  owner or an officer.  38 C.F.R. § 21.4202 
(2002).

Although it is not clear that 38 C.F.R. § 21.4202 applies 
to the provisions of Chapter 30 as well as the provisions 
of Chapter 34, if one assumes that it does then the 
veteran certainly is partially at fault in the creation of 
the overpayment of $2373.91.  She was authorized to sign 
certificates of enrollment between March 18, 1996, and 
November 4, 1996, at the same university where she was 
enrolled to take courses under the provisions of Chapter 
30, which is a clear violation of 38 C.F.R. § 21.4202.  

However, VA must also accept some degree of fault under 38 
C.F.R. § 1.965.  The veteran has testified that a VA 
official told her that there was no conflict of interest 
in her role as a certifying official at the same school 
where she was taking classes.  The veteran's supervisor at 
the school confirmed that they had called VA and were told 
that there was no conflict as long as the veteran did not 
sign her own certification.  It is noted that only on one 
of the enrollment certificates submitted between March and 
November 1996 did the veteran alone sign the form as a 
certifying official.  

Regarding whether recovery of the overpayment would cause 
undue financial hardship to the veteran under 38 C.F.R. 
§ 1.965, she wrote in June 2001 that she was unemployed 
because she had recently given birth and that she was 
disabled because of Crohn's disease.  

Regarding whether waiver of the overpayment would cause 
unjust enrichment under 38 C.F.R. § 1.965, the answer must 
be no.  She was entitled to the Chapter 30 benefits, and 
has already completed the classes in question.  In fact, 
she has already completed her degree for which she was 
studying.  

In summary, VA was partially at fault in the creation of 
this overpayment.  Also, the veteran has described 
financial hardship which would result from having to repay 
the amount in question.  She would not be unjustly 
enriched by waiver of the overpayment.  Finally, repayment 
of the debt would defeat the purpose for which it was 
intended.  For these reason, it is determined that 
recovery of the $2373.91 would be against equity and good 
conscience.  Therefore, waiver of recovery of the 
overpayment is warranted.

ORDER

Entitlement to waiver of recovery of an overpayment of 
Chapter 30 education benefits in the amount of $2373.91 is 
granted.  


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

